978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Howard Lamar LANGFORD, Jr., Appellant,v.CITY OF OMAHA, Appellees.
No. 92-2166.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 3, 1992.Filed:  November 6, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Howard Lamar Langford, Jr. appeals pro se from the district court's1 judgment in his 42 U.S.C. § 1983 action.  We dismiss the appeal for want of jurisdiction.


2
On February 17, 1989, the district court entered judgment in this case.  On January 8, 1990, Langford moved to have the case reinstated on the trial docket.  The district court stated that it had disposed of all issues in its previous judgment, but entered an amended judgment on April 13, 1992, "to clear up any confusion."  Langford filed his notice of appeal on May 12, 1992.


3
Filing requirements for appeals are mandatory and jurisdictional.   Hable v. Pairolero, 915 F.2d 394 (8th Cir. 1990).


4
The notice of appeal must be filed within thirty days of the judgment or order appealed from.  Fed. R. App.  P. 4(a).  Because Langford seeks to challenge the district court's February 1989 judgment, his appeal is untimely.


5
The district court's amended judgment of April 13, 1992, did not make Langford's appeal timely.  "[T]he mere fact that a judgment previously entered has been reentered or revised in an immaterial way does not toll the time within which review must be sought."   Federal Trade Comm'n v. Minneapolis-Honeywell Regulator Co., 344 U.S. 206, 211 (1952).  The district court's amended judgment did not disturb or revise the legal rights and obligations of the parties, see id. at 212, but was entered, at the court's own initiative, "to clear up any confusion."  Therefore, since the amended judgment did not affect the finality of the judgment entered on February 17, 1989, Langford's May 12, 1992 notice of appeal was filed out of time.


6
Accordingly, the appeal is dismissed.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska